Citation Nr: 0928276	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  09-01 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1952 to April 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2008 RO decision, which denied 
a claim for service connection for tinnitus.

The Board notes that the Veteran's July 2008 notice of 
disagreement (NOD) indicated that the Veteran disagreed with 
the July 2008 denial of his claim for service connection for 
bilateral hearing loss.  In a December 2008 rating decision, 
the RO granted the Veteran's claim for service connection for 
bilateral hearing loss.  This decision was a complete grant 
of benefits with respect to this issue.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, the issue 
of entitlement to service connection for tinnitus is the only 
issue currently on appeal before the Board. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

There is at least an approximate balance of positive and 
negative evidence as to whether the Veteran's tinnitus is 
causally or etiologically related to his military service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, service connection 
for tinnitus is warranted.  See 38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, and 4.87 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for service connection 
for tinnitus, the benefit sought on appeal has been granted 
in full, as discussed below.  As such, the Board finds that 
any error related to the VCAA on this claim is moot.  See 38 
U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.159 (2008); Mayfield v. Nicholson, 19 Veteran. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2008).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008). 
In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

The Veteran is seeking entitlement to service connection for 
tinnitus.  He indicated on his January 2008 claim that his 
tinnitus began in 1952.  The Veteran contends that he 
incurred bilateral tinnitus as a result of exposure to noise 
while serving as an artillery operator in service.  See 
Veteran's statement, January 2008.  Specifically, he asserts 
that he was exposed to noise from a 155 Howitzer and a M1 
rifle without hearing protection.  Id.  

With regard to the Veteran's service treatment records, the 
Board notes that the RO's development resulted in a Formal 
Finding on the Unavailability of Service Treatment Records.  
However, the Board also notes that the claims file does 
contain an April 1954 separation examination report, which 
gives no indication of ringing of the ears or tinnitus.  In a 
June 2008 statement, the Veteran indicated that he incurred 
tinnitus while serving as an artillery operator but did not 
seek treatment at any military medical facilities.  

The record reflects that the Veteran underwent a VA 
examination in April 2008.  At this examination, the Veteran 
reported in-service noise exposure to a howitzer, pistol, and 
M1.  Post service, the Veteran reported noise exposure as a 
heavy equipment operator and a dragline operator, as well as 
noise exposure from hunting, power tools, a chainsaw, and a 
snow blower.  It was noted that the Veteran denied any 
problems with his ears other than hearing loss.  The examiner 
determined that there is no indication in the claims file of 
any hearing problems.  The Veteran has a history of noise 
exposure in service but also a significant history of noise 
exposure post service.  He was not involved in combat and, 
when asked when his hearing loss was first noticed, he said 
he thought it was in 1955.  The examiner again noted that the 
Veteran reported no other problems with his ears.  However, 
the examiner also indicated that he had been instructed not 
to specifically ask if a patient experiences ringing or 
noises in their ears.  The examiner determined that, because 
the Veteran is not sure when he first noticed hearing loss, 
he was not in combat, and he has a very significant history 
of noise exposure post service, he cannot resolve this matter 
without resorting to mere speculation.   

In September 2008, another VA opinion was rendered.  It was 
noted that the Veteran stated in his NOD that he has hearing 
loss and tinnitus that started in 1952, not in 1955, as he 
had indicated for the hearing loss during the course of the 
April 2008 VA examination.  The VA examiner also noted that, 
when asked if he had any other problems with his ears at the 
April 2008 VA examination, he answered "no".  The examiner 
noted that the Veteran is now saying that he has tinnitus 
that started in 1952.  The examiner noted that the Veteran 
has a significant history of noise exposure post service and 
was not involved in combat.  The Veteran's DD-214 Form does 
not indicate that he had a combat badge.  The examiner 
concluded by noted that there is no new information to show 
that the Veteran's hearing loss or tinnitus started as the 
result of his military service.  That, coupled with the post-
service noise exposure does not change the original opinion.  
The examiner determined that this matter still cannot be 
resolved without resorting to mere speculation.   

The Board notes that the claims file also contains a July 
2008 letter from a private audiologist, J.N., M.S.  The 
audiologist indicated that the Veteran had been his patient 
for the last several years regarding his hearing loss and 
communicative difficulties.  The audiologist noted that the 
Veteran does complain of tinnitus in both ears at all times, 
which is very common for someone with his given hearing loss.  
In November 2008, this audiologist submitted another letter, 
which included a copy of a June 2008 audiogram.  The 
audiologist stated that the Veteran's hearing loss is very 
typical of someone who has spent a great deal of time around 
noise.  He opined that it is as likely as not that the 
Veteran's hearing loss may be or is related to noise exposure 
while serving in the military as an artillery operator.    

The Board notes that the Veteran initially reported the onset 
date of his hearing loss as approximately 1955 and did not 
specifically report a ringing in his ears at his April 2008 
VA examination.  However, the Veteran also did not deny a 
ringing his ears at this examination either.  Additionally, 
the Veteran later reported in his July 2008 NOD and January 
2009 VA Form 9 Appeal that he was mistaken when he reported 
his hearing loss as beginning in 1955, and that his hearing 
loss and tinnitus actually began in 1952.  The Veteran also 
indicated in his July 2008 NOD and January 2009 VA Form 9 
Appeal that he previously forgot to state that he has 
tinnitus of both ears, which developed from his time spent in 
the Army as an artillery operator.  The Veteran asserted that 
he had a stroke, which affects his thinking processes, as 
well as his ability to understand questions     

The Board notes that the Veteran is competent to offer a 
description of the symptoms such as ringing in his ears that 
he experienced in service, and to describe a continuity of 
symptoms since service.  A layperson, such as the Veteran, is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay 
testimony is competent when it regards the readily observable 
features or symptoms of injury or illness and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Admittedly, the Veteran's separation examination report 
remains silent for any complaints, treatment, or diagnoses of 
tinnitus during active duty, and the Veteran has recently 
reported that he did not seek in-service treatment for 
tinnitus.  However, as noted in Buchanan v. Nicholson, 451 F. 
3d 1331, 1336-37 (Fed. Cir. 2006), the Board may not find 
that a claimant's report of in-service symptoms lacked 
credibility solely because there was no objective medical 
evidence corroborating those symptoms at the time.  In this 
case, it must be considered that tinnitus is a type of 
disability that lends itself to lay observation.  See Charles 
v. Principi, 16 Vet. App. 370 (2004).  

The United States Court of Appeals for Veterans Claims 
(Court) has consistently held that credible evidence of 
continuity of symptomatology is one type of evidence that may 
indicate a current disability is associated with service.  
Therefore, as the evidence of record reflects that the 
Veteran has a current diagnosis of tinnitus, that he has 
reported a continuity of symptomatology since service, that 
the September 2008 VA examiner did not issue a negative 
opinion with regard to the possible relation between the 
Veteran's tinnitus and service but merely indicated he could 
not resolve the matter without resorting to speculation, that 
a November 2008 private opinion indicated that hearing 
impairment resulted from the Veteran's service as an 
artillery operator, and because the disability under 
consideration in this appeal is of the type that lends itself 
to lay observation, the Board finds that the evidence of 
record is in at least in equipoise as to whether or not the 
Veteran's claimed tinnitus had its onset while on active 
duty. 

Therefore, resolving all reasonable doubt in favor of the 
Veteran, the Board will grant the Veteran's claim of service 
connection for tinnitus.


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


